EXHIBIT 99.2 FOURTH QUARTER 2013 Supplemental Operating and Financial Data Camden Waterford Lakes - Orlando, FL Currently in Lease-Up Camden Property Trust Eleven Greenway Plaza, Suite 2400 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Fourth Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Development Pipeline & Land 18 Acquisitions and Dispositions 19 Debt Analysis 20 Debt Maturity Analysis 21 Debt Covenant Analysis 22 Unconsolidated Real Estate Investments Debt Analysis 23 Unconsolidated Real Estate Investments Debt Maturity Analysis 24 Capitalized Expenditures & Maintenance Expense 25 2014 Financial Outlook 26 Non-GAAP Financial Measures - Definitions & Reconciliations 27 Other Data 29 Community Table 30 In addition to historical information, this document contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES 2, 4.8% DIVIDEND INCREASE AND 2 Houston, TEXAS (January 30, 2014) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2013. Funds from Operations (“FFO”) FFO for the fourth quarter of 2013 totaled $1.08 per diluted share or $96.9 million, as compared to $0.97 per diluted share or $85.9 million for the same period in 2012.FFO for the twelve months ended December 31, 2013 totaled $4.11 per diluted share or $368.3 million, as compared to $3.62 per diluted share or $313.3 million for the same period in 2012. FFO for the twelve months ended December 31, 2013 included: a $5.1 million or $0.06 per diluted share impact from a promoted equity interest recognized in conjunction with the sale of joint venture properties; a $1.0 million or $0.01 per diluted share impact from non-recurring fee income; and a $0.7 million or $0.01 per diluted share gain on sale of undeveloped land.FFO for the twelve months ended December 31, 2012 included a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $130.0 million or $1.46 per diluted share for the fourth quarter of 2013, as compared to $142.2 million or $1.60 per diluted share for the same period in 2012.EPS for the three months ended December 31, 2013 included a $91.1 million or $1.03 per diluted share gain on sale of discontinued operations and a $3.2 million or $0.04 per diluted share gain on sale of unconsolidated joint venture properties.EPS for the three months ended December 31, 2012 included: a $17.2 million or $0.20 per diluted share gain on acquisition of controlling interests in joint ventures; an $82.5 million or $0.94 per diluted share gain on sale of discontinued operations; and a $14.5 million or $0.17 per diluted share gain on sale of unconsolidated joint venture properties. For the twelve months ended December 31, 2013, Camden reported net income attributable to common shareholders of $336.4 million or $3.78 per diluted share, as compared to $283.4 million or $3.30 per diluted share for the same period in 2012.EPS for the twelve months ended December 31, 2013 included: a $182.2 million or $2.06 per diluted share gain on sale of discontinued operations; a $16.3 million or $0.18 per diluted share gain on sale of unconsolidated joint venture properties; a $5.1 million or $0.06 per diluted share impact from a promoted equity interest recognized in conjunction with the sale of joint venture properties; a $1.0 million or $0.01 per diluted share impact from non-recurring fee income; and a $0.7 million or $0.01 per diluted share gain on sale of undeveloped land.EPS for the twelve months ended December 31, 2012 included: a $57.4 million or $0.67 per diluted share gain on acquisition of controlling interests in joint ventures; a $115.1 million or $1.34 per diluted share gain on sale of discontinued operations; a $17.4 million or $0.20 per diluted share gain on sale of unconsolidated joint venture properties; and a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. 3 Same-Property Results For the 41,150 apartment homes included in consolidated same-property results, fourth quarter 2013 same-property net operating income (“NOI”) increased 6.4% compared to the fourth quarter of 2012, with revenues increasing 4.8% and expenses increasing 1.9%.On a sequential basis, fourth quarter 2013 same-property NOI increased 2.4% compared to the third quarter of 2013, with revenues increasing 0.5% and expenses declining 2.9% compared to the prior quarter.On a full-year basis, 2013 same-property NOI increased 6.2%, with revenues increasing 5.1% and expenses increasing 3.1% compared to the same period in 2012.Same-property physical occupancy levels for the combined portfolio averaged 95.8% during the fourth quarter of 2013, compared to 95.1% in the fourth quarter of 2012 and 95.4% in the third quarter of 2013. The Company defines same-property communities as communities owned and stabilized since January 1, 2012, excluding properties held for sale.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Disposition Activity Camden disposed of 8 wholly-owned apartment communities during the quarter for a total of $170.5 million: Camden Gardens, a 256-home community in Dallas, TX; Camden Springs, a 304-home community in Dallas, TX; Camden Fountain Palms, a 192-home community in Peoria, AZ; Camden Sierra, a 288-home community in Peoria, AZ; Camden Town Center, a 240-home community in Glendale, AZ; Camden Bay Pointe, a 368-home community in Tampa, FL; Camden Citrus Park, a 247-home community in Tampa, FL; and Camden Habersham, a 240-home community in Charlotte, NC. The Company also disposed of two joint venture apartment communities during the quarter for a total of $68.7 million: Camden Westover Hills, a 288-home community in San Antonio, TX, and Camden Lakemont, a 312-home community in Richmond, TX.Camden’s proportionate share of the gain on sale was $3.2 million. For full-year 2013, Camden’s dispositions totaled $329.3 million of wholly-owned communities and $268.9 million of joint venture communities. Development Activity Construction began during the quarter at two new wholly-owned communities: The Camden in Los Angeles, CA, a $145 million project with 287 apartment homes; and Camden Victory Park in Dallas, TX, an $82 million project with 423 apartment homes.The Company also commenced construction on Camden Miramar Phase IXB in Corpus Christi, TX, an $8 million 75-unit expansion of an existing community. Construction continued at 10 additional wholly-owned development communities: Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes which is currently 10% leased; Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes; Camden Flatirons in Denver, CO, a $78 million project with 424 apartment homes; Camden Glendale in Glendale, CA, a $115 million project with 303 apartment homes; Camden Boca Raton in Boca Raton, FL, a $54 million project with 261 apartment homes; Camden Paces in Atlanta, GA, a $110 million project with 379 apartment homes; Camden La Frontera in Round Rock, TX, a $36 million project with 300 apartment homes; Camden Foothills in Scottsdale, AZ, a $50 million project with 220 apartment homes; Camden Hayden in Tempe, AZ, a $48 million project with 234 apartment homes; and Camden Gallery in Charlotte, NC, a $58 million project with 323 apartment homes. Lease-up continued during the quarter at Camden South Capitol in Washington, DC, an $88 million joint venture project with 276 apartment homes which is currently 64% leased.Construction continued at two other joint venture development communities: Camden Waterford Lakes in Orlando, FL, a $40 million project with 300 apartment homes which is currently 41% leased; and Camden Southline in Charlotte, NC, a $48 million project with 266 apartment homes. Quarterly Dividend Declaration Camden’s Board of Trust Managers declared a first quarter 2014 dividend of $0.66 per common share, which is a 4.8% increase over the Company’s prior quarterly dividend of $0.63 per share.The dividend is payable on April 17, 2014 to holders of record as of March 31, 2014.In declaring the dividend, the Board of Trust Managers considered a number of factors, including the Company’s past performance and future prospects, as described in this release. 4 Earnings Guidance Camden provided initial earnings guidance for 2014 based on its current and expected views of the apartment market and general economic conditions.Full-year 2014 FFO is expected to be $4.10 to $4.30 per diluted share, and full-year 2014 EPS is expected to be $1.44 to $1.64 per diluted share.First quarter 2014 earnings guidance is $1.02 to $1.06 per diluted share for FFO and $0.37 to $0.41 per diluted share for EPS.Guidance for EPS excludes gains on real estate transactions. The midpoint of the Company’s initial 2014 earnings guidance assumes net dispositions of $200 million of wholly-owned assets and $450 million of joint venture assets during 2014, with a corresponding reduction in associated net fee and asset management income.The net impact to 2014 FFO from these planned dispositions is approximately $0.07 per diluted share. Camden expects same-property revenue growth between 3.5% and 4.5%, expense growth between 3.25% and 4.25%, and NOI growth between 3.25% and 5.25%. Camden intends to update its earnings guidance to the market on a quarterly basis.Additional information on the Company’s 2014 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, January 31, 2014 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2013 results and discuss its outlook for future performance.To participate in the call, please dial (888) 317-6003 (Domestic) or (412) 317-6061 (International) by 10:50 a.m. Central Time and enter passcode: 1713299, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities.Camden owns interests in and operates 170 properties containing 59,899 apartment homes across the United States.Upon completion of 14 properties under development and the expansion of an existing community,the Company’s portfolio will increase to 64,328 apartment homes in 184 properties. Camden was recently named by FORTUNE® Magazine for the seventh consecutive year as one of the “100 Best Companies to Work For” in America, ranking #11. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % Interest expensed Interest capitalized Total interest incurred Principal amortization Preferred distributions - - - Net Debt to Annualized EBITDA (b) x x x x Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (c) % (# of apartment homes included) Gross turnover of apartment homes (annualized) 57
